Wolcott, Chancellor.
Let the decree be entered as follows:
And now, to-wit, this 25th day of February, A. D. 1895, the above-stated cause having come on to be heard upon bill and answer, and the arguments of counsel having been made thereon, and it appearing to the court *225that the said James Parker, said complainant, is seized of, in and to the said lands and premises, in said bill of complaint described, in his demesne as of fee, and that he can convey a clear and unincumbered title thereto, it is hereby ordered, adjudged and decreed that the said Hiram Yerger, said defendant, specifically perform the said agreement for the sale of the lands and premises in said bill of complaint set forth, and that said defendant pay unto the said complainant the remainder of said purchase money in said agreement for sale mentioned; and it is further ordered and decreed that upon the payment of the whole of said purchase money by said defendant to said complainant, the said complainant shall make, execute and deliver a proper conveyance of said lands and premises to the said defendant, and let the said defendant into the possession of said premises, according to said agreement of sale.
And it is further ordered that the said complainant pay the costs of this proceeding, and said costs are hereby taxed at the sum of $31.66.